Exhibit 10.24

 

GRANT OF PERFORMANCE SHARES

 

RECITALS

 

A. Rick Shamberger is currently Executive Vice President/Chief Credit Officer of
AmericanWest Bank (the “Bank”), a wholly-owned subsidiary of AmericanWest
Bancorporation (“AWBC”).

 

B. Mr. Shamberger has performed well on behalf of AWBC and the Bank, and AWBC
wishes to incent him to remain with the Bank and/or AWBC for the near future and
reward him for his continued good performance by granting him, in addition to
his regular salary and such other compensation as may be granted him from time
to time, performance shares in AWBC pursuant to the terms and conditions set
forth herein.

 

GRANT AGREEMENT

 

1. Effective June 6, 2005, AWBC grants Rick Shamberger Seven Thousand Five
Hundred (7,500) shares of AWBC common stock (the “Performance Shares”) as a
Performance Stock award under AWBC’s 2001 Incentive Stock Plan. Ownership in
such Performance Shares shall vest on January 2, 2010 (the “Vesting Date”) only
in accordance with the following conditions:

 

  (a) Mr. Shamberger is continuously employed by the Bank and/or AWBC through
December 31, 2009.

 

  (b) For each full calendar year between January 1, 2005 and January 1, 2010
for which AWBC has a Return on Average Assets of less than one percent (1.0%),
twenty percent (20%) of the Performance Shares that otherwise would have vested
on the Vesting Date shall lapse and all of Mr. Shamberger’s rights thereto shall
thereupon cease.

 

  (c) Except as otherwise provided in Section 2, no rights in any of such
Performance Shares, earned or unearned, shall vest in Mr. Shamberger or in
anyone claiming by or under him until January 2, 2010, at which time all right,
title and interest in and to all Performance Shares earned pursuant to the
conditions set forth in this Grant shall vest in Mr. Shamberger.

 

  (d) Notwithstanding any other provision of this Section 1, and except as
otherwise provided in Section 2, all of Mr. Shamberger’s rights to vesting in
the Performance Shares shall cease upon the termination of his service for any
reason as an employee from both the Bank and AWBC prior to the Vesting Date.

 

2. If Mr. Shamberger terminates his employment for Good Reason or is terminated
without Cause (as “Good Reason” and “Cause” are defined in that certain
Employment Agreement between Mr. Shamberger, AWBC and the Bank dated as of June
6, 2005, there will be an immediate acceleration of vesting of all Performance
Shares granted hereunder.

 

3. This Grant supersedes and replaces any grant of Performance Shares which may
have been made on or after January 1, 2005 to the date hereof, which prior
grant, if any, is hereby null and void.

 

Agreed to as of June 6, 2005:

 

/s/ Robert M. Daugherty

     

/s/ Rick Shamberger

Robert M. Daugherty, President & CEO

     

Rick Shamberger

AmericanWest Bancorporation

       